          Case 3:16-md-02741-VC Document 3084 Filed 03/19/19 Page 1 of 4




1     Barbara R. Light
2     Texas Bar No. 24109472
      600 Travis, Suite 3400
3     Houston, Texas 77002-2926
      Telephone: 713-227-8008
4     Fax: 713-227-9508
      blight@shb.com
5

6     Attorney for Defendant,
      MONSANTO COMPANY
7

8                                  UNITED STATES DISTRICT COURT
9                              NORTHERN DISTRICT OF CALIFORNIA
10

11     IN RE: ROUNDUP PRODUCTS                             MDL No. 2741
       LIABILITY LITIGATION
12                                                         Case No. 3:16-md-02741-VC

13

14     This document relates to:

15
       Tracy Magee, Cause No. 3:17-cv-05547
16     (N.D. Cal.)

17     Rosalinda Castro, Cause No. 3:17-cv-06902
       (N.D. Cal.)
18
       John Otts, Cause no. 3:17-cv-02142
19     (N.D. Cal.)

20

21         MONSANTO’S FOURTH AMENDED MOTION TO DISMISS WITH PREJUDICE

22                  Defendant (“Monsanto”) files this motion to dismiss with prejudice for failure to

23    submit a Plaintiff Fact Sheet (“PFS”). Pretrial Order No. 50 (“PTO 50”) requires each Plaintiff to

24    submit a completed PFS, either through the MDL Centrality system or to Brown Greer directly, by

25    the deadlines provided in paragraph 4. (PTO 50 at paras. 7, 8). According to PTO 50, Group 2

26    plaintiffs were required to submit a PFS by Wednesday, November 28, 2018. Additionally, PTO

27    50 states that if a Plaintiff does not submit a completed PFS within the time specified, Monsanto

28        Defendant’s Fourth Amended Motion to Dismiss for Failure to Submit PFS, MDL No. 2741
     9143260 v1
           Case 3:16-md-02741-VC Document 3084 Filed 03/19/19 Page 2 of 4




1     must give notice to plaintiff’s counsel and Lead Counsel identifying the overdue PFS and provide

2     plaintiff seven days in which to submit the PFS. (PTO 50 at para. 15). If Monsanto has not received

3     a completed PFS within seven days after serving Plaintiff with the notice, Monsanto may move for

4     an Order dismissing the Complaint with prejudice.

5                     The Plaintiffs identified below failed to submit any PFS whatsoever to date.

6     Monsanto notified each Plaintiff that a PFS had not been submitted in compliance with paragraphs

7     7 and 8 of Pretrial Order No. 50. Additionally, the following plaintiffs were included on Monsanto’s

8     Motion to Dismiss filed on March 4, 2019, and failed to respond within 14 days.1 (PTO 50 at para.
9     15).

10
             PLAINTIFF’S                CASE NUMBER                     PFS DUE          NOTICE OF
11             NAME                                                      DATE            FAILURE TO
                                                                                        SUBMIT PFS
12        Tracy Magee        Angel et al. v. Monsanto Co.,           November 28,      January 4, 2019
                             Cause No. 3:17-cv-05547                    2018
13                           (N.D. Cal.)
          Rosalinda Castro   Beaudet et al. v. Monsanto Co.,         November 28,      January 4, 2019
14                           Cause No. 3:17-cv-06902                    2018
                             (N.D. Cal.)
15        John Otts          Smith et al. v. Monsanto Co. et al.,    November 28,      January 4, 2019
                             Cause no. 3:17-cv-02142                    2018
16                           (N.D. Cal.)
17

18    The Notice of Failure to Submit a PFS is attached as Exhibit A.
19

20                    None of the Plaintiffs listed above replied to the Notice of Failure to Submit a PFS
21    or the Motion to Dismiss, and none of the Plaintiffs submitted PFSs as required by PTO 50.
22    Therefore, Monsanto respectfully requests that the Court enter an Order dismissing the cases of the
23    Plaintiffs listed above with prejudice.
24

25

26
      1
              Counsel for Plaintiff Rosalinda Castro agreed to stipulate dismissal of Ms. Castro’s case
27            with prejudice. However, Ms. Castro’s counsel did not make an appearance in Beaudet et
              al. v. Monsanto Co., so the stipulation has not been filed.
28         Defendant’s Fourth Amended Motion to Dismiss for Failure to Submit PFS, MDL No. 2741
     9143260 v1
          Case 3:16-md-02741-VC Document 3084 Filed 03/19/19 Page 3 of 4




1

2

3

4     Dated: March 19, 2019                       Respectfully submitted,

5

6                                                  /s/ Barbara R. Light
                                                   Barbara R. Light
7                                                  Texas Bar No. 24109472
8                                                  600 Travis, Suite 3400
                                                   Houston, Texas 77002-2926
9                                                  Telephone: 713-227-8008
                                                   Fax: 713-227-9508
10                                                 blight@shb.com
11                                                 Attorney for Defendant,
                                                   MONSANTO COMPANY
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28        Defendant’s Fourth Amended Motion to Dismiss for Failure to Submit PFS, MDL No. 2741
     9143260 v1
          Case 3:16-md-02741-VC Document 3084 Filed 03/19/19 Page 4 of 4




1

2                                         CERTIFICATE OF SERVICE

3            I, Barbara Light, hereby certify that on March 19, 2019, the foregoing document was filed via

4     the Court’s CM/ECF system, which will automatically serve and send email notification of such

5     filing to all registered attorneys of record.

6
                                                       /s/ Barbara R. Light
7                                                      Barbara R. Light
8
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28        Defendant’s Fourth Amended Motion to Dismiss for Failure to Submit PFS, MDL No. 2741
     9143260 v1
